 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                 ***
 9   FNA GROUP, INC.,                                    Case No. 2:18-cv-00812-RFB-VCF
10                      Plaintiff,
                                                                             ORDER
11           v.
12   JIANGSU LONGTENG-PENGDA
     ELECTRIC MECHANICAL CO., LTD.,
13
                       Defendant.
14
15
            Before the Court for consideration is the Report and Recommendation [ECF No. 32] of the
16
     Honorable Cam Ferenbach, United States Magistrate Judge, entered January 18, 2019.
17
            A district court “may accept, reject, or modify, in whole or in part, the findings or
18
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19
     written objections to the findings and recommendations of a magistrate judge.           28 U.S.C.
20
     § 636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21
     required to “make a de novo determination of those portions of the report or specified proposed
22
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23
     Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24
     “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25
     Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26
     by February 1, 2019. No objections have been filed. The Court has reviewed the record in this
27
     case and concurs with the Magistrate Judge’s recommendations.
28
     ...
 1          IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 32]
 2   is ACCEPTED and ADOPTED in full.
 3          IT IS FURTHER ORDERED that Jiangsu Longteng-Pengda Electric Mechanical’s
 4   Answer (ECF No. 14) is STRICKEN and DEFAULT entered against Jiangsu Longteng-Pengda
 5   Electric Mechanical.
 6          The Clerk of the Court is instructed to close this case.
 7
 8          DATED: February 12, 2019.
 9                                                        _____________________________
                                                          RICHARD F. BOULWARE, II
10                                                        United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -2-
